Appellant was convicted of forgery, and his punishment assessed at confinement in the penitentiary for a term of two years.
Error is assigned because the court overruled appellant's motion for continuance for want of the testimony of R.L. Turner, father of appellant. The application shows that he expected to prove by his father, who resided at the time of the trial in the Indian Territory, that he gave appellant authority to sign the name of S.L. Turner to the note upon which forgery is predicated in this case. No diligence is shown to secure the attendance of said witness. Besides, the witness is beyond the process of the courts of this State. Furthermore, we find in the record two controverting affidavits that the absent witness had told affiants that the note in question was a forgery. There was no error in the court's action overruling the application.
It is also contended the verdict of the jury is contrary to the evidence. We are of opinion that the evidence is amply sufficient to support the finding of the jury. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.